James H. Pilkinton, Judge, concurring in part, dissenting in part. I would affirm this case in its entirety. The majority agrees that the evidence supports the trial court’s finding that Mr. Melvin did not intend to give the Winnebago to his then lady friend. There is evidence to show that Anne suggested and urged him to transfer the Winnebago to her, which he did at her request and upon her promise to reconvey. In fact, the evidence tends to show that Anne was urging Mr. Melvin to transfer all of his property to her at this particular time. The majority says that Mr. Melvin is estopped from asserting any claim to the Winnebago. Equitable estoppel is an affirmative defense which must be pleaded, and should not be raised for the first time on appeal especially by an appellate court. I do not view this situation as being comparable to one in which a husband conveys property to his wife in order to defraud his creditors. The record in this case, viewed as a whole, convinces me that the trial court made the most equitable restoration and division of the properties as possible under the circumstances. The opinion of the chancellor substantially complied with the provisions of Ark. Stat. Ann. § 34-1214(A)(2) (Supp. 1979) (Act 705), and therefore I respectfully dissent to the modification and reversal in part of the trial court’s decree. In all other respects I concur.